Case 18-04704       Doc 63-1     Filed 12/17/18 Entered 12/17/18 11:18:29          Desc Proposed
                                       Order Page 1 of 1


                         IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION




 In re: GERVAISE S GUYTON                      )           18 B 04704
                                               )
                                               )
                   Debtor(s)                   )          Judge Janet S Baer




                 ORDER DISMISSING CASE WITH 180 DAY BAR TO REFILING

      This matter coming on the Trustee’s Motion to Dismiss, proper notice given and the court
 being advised in the premises;


      IT IS HEREBY ORDERED:

            1) The above referenced case is dismissed pursuant to 11 U.S.C. Section 1307(c)
            2) The Debtor is barred from being a Debtor in any case under Title 11 for a period of
               180 days from the date of this order, pursuant to 11 U.S.C. Section 109(g) and
               Section 349(a).




 Entered:
                                                          Bankruptcy Judge




 Glenn Stearns, Chapter 13 Trustee
 801 Warrenville RD #650
 Lisle, IL 60532-4350
 (630) 981-3888
